Citation Nr: 0210746	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  02-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist, to include as secondary to 
service-connected status-post fracture of the left ring 
finger.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for otitis 
externa.

(The issue of entitlement to service connection for carpal 
tunnel syndrome of the left wrist will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1970, as well as periods of active duty for training in the 
Oklahoma Army National Guard from 1984 to 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2000 and June 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO) which denied the benefits 
sought on appeal.

The Board is also undertaking additional development on the 
issue of entitlement to service connection for otitis 
externa, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.

Further, the Board will be undertaking additional development 
on the issue of entitlement to service connection for carpal 
tunnel syndrome of the left wrist to include as secondary to 
service-connected status-post fracture of the left ring 
finger in accordance with the provisions of 38 C.F.R. § 
20.901(a) (2001).  However, because of the constraints 
involved with movement of the claims folder, this development 
will be undertaken following development of the issue of 
entitlement to service-connected for otitis externa.  Once 
the Board has completed the development on the issue of 
entitlement to service connection for left carpal tunnel 
syndrome, and after giving notice and reviewing the 
appellant's response to the notice, the Board will also 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an unappealed January 1985 rating decision, the RO 
denied the veteran's claim of service connection for an ear 
infection.

2.  The evidence associated with the veteran's claims file 
subsequent to the January 1985 rating decision is new, and so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
otitis externa.


CONCLUSIONS OF LAW

1.  The January 1985 rating decision denying service 
connection for ear infections is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's January 1985 rating decision is new 
and material, and the requirements to reopen the veteran's 
claim of entitlement to service connection for otitis externa 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for otitis externa 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claim, but also sufficient 
to grant service connection.  The Board observes that the 
veteran's claim of entitlement to service connection was 
first considered and denied in January 1985.  The veteran's 
claim was originally denied on the basis that there was no 
evidence of an ear infection at the veteran's discharge 
examination or continuity of symptoms from the veteran's 
discharge to the time of his claim.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decisions 
and statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained and the veteran was 
afforded a hearing before the undersigned Board member.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal.  
Thus, the obligation that the RO provide the claimant with 
any notice about how the responsibilities are divided between 
VA and the claimant in obtaining evidence is now moot. As 
such, the Board finds that the duty to assist and notify has 
been satisfied and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394(1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747) (1992). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the veteran did not file a NOD after the RO's January 
1985 rating decision.  Therefore, the RO's January 1985 
rating decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  Parenthetically, the Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  Since the current claim was 
filed prior to that date, the old version of the regulation 
is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a). The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. At 52274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all of the tests are satisfied, the 
claim must be reopened.

The RO's January 1985 rating decision denying service 
connection for an ear disability relied on the veteran's 
service medical records.  The veteran's Report of Medical 
History for purposes of enlistment, dated August 1966, showed 
that the veteran denied ear, nose or throat trouble and the 
contemporaneous Report of Medical Examination did not 
indicate any abnormalities of the ears.  The veteran again 
denied ear, nose, and throat trouble on his August 1968 
Report of Medical History, and the associated Report of 
Medical Examination states that clinical evaluation of the 
ears was normal.  The veteran was treated for otitis externa 
in September 1968 following complaints of right ear soreness.  
A September 1969 Report of Medical Examination showed normal 
clinical evaluation of the veteran's ears.  A July 1970 
Report of Medical History for separation indicates that the 
veteran reported ear trouble.  The examining provider 
elaborated that the veteran had an ear infection, which 
responded well to conservative treatment.  The veteran's July 
1970 Report of Medical Examination for separation shows that 
the veteran's ears were normal.  

Additional evidence regarding the veteran's ear infection has 
been associated with the claims file subsequent to the 
January 1985 rating decision.  This evidence includes 
additional service medical records, service records, private 
medical records, and the veteran's testimony at his April 
2002 Board hearing.  

Service records dated at various intervals from 1968 to 1970 
indicate that the veteran received Temporary Duty Orders, 
requiring deployment to various bases around the United 
States, and in Thailand and Canada.

A private medical record (from "Dr. Miller", according to 
the veteran's accompanying statement), dated November 1974, 
shows that the veteran was treated for otitis externa of the 
left ear.  Associated prescriptions show that the veteran was 
prescribed Demerol and Tetracycline in July 1976, and Otocort 
in October 1993.  The Otocort label states that it was 
prescribed for the veteran's right ear.

The veteran's November 1984 Report of Medical Examination for 
enlistment in the Army National Guard shows that the clinical 
evaluation of the veteran's ears was normal.  Likewise, the 
veteran denied ear, nose, or throat trouble on his Report of 
Medical History.  

A private medical record from Cooper Clinic and Braden 
Manufacturing, dated August 1999, shows that the veteran 
denied experiencing ear or hearing problems, and that 
examination of the veteran's ears was normal.

A December 1999 record from N. Sneed, M.D. states that the 
veteran reported a history of treatment for otitis externa, 
beginning in January or February 1969, while stationed in 
Thailand.  She further stated that the veteran had 
"documentation of treatment or prescribed medications . . . 
from that time to the present."  She also stated that the 
veteran's infections usually occurred in both ears, after 
starting in one ear and moving to the other, and that his 
symptoms included pain, swelling, and temporary partial loss 
of hearing.

In addition, the veteran was afforded a hearing before the 
undersigned Board member in April 2002.  According to the 
transcript, the veteran testified that he sought treatment 
for his ears while in service, more than the one time shown 
in his service medical records, and contended that a lot of 
his medical records were missing because his service medical 
records were not always available when he was on Temporary 
Duty.  He also stated that his ear infections would start in 
one ear and move to the other, and that this pattern 
continued after his service.  The veteran also testified that 
he had ear infections about three times during his active 
military service.  He stated that he had known one of his 
treating physicians, Dr. Sneed, for about forty years, but 
that she had not treated him for that entire time, and that 
he also saw Dr. Miller since the 1970s.  He further stated 
that he did not see a doctor every time he had an ear 
infection, because his medication was good for two or three 
ear infections. 

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
otitis externa.  The evidence, and in particular, the 
statement of Dr. Sneed is both new and material evidence in 
this case.  Prior to January 1985, the only indication of an 
ear disorder was the one time treatment documented in the 
veteran's service medical records.   The evidence did not 
show chronic otitis externa in service or after, and as such, 
there was also no medical evidence that established a causal 
nexus between a disease in service and a current disorder.  
However, newly submitted evidence does relate to some of 
these factors.  The Board finds that the evidence is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds that the veteran submitted new and material 
evidence, and that his claim must be reopened.

Having reopened the veteran's claim, the Board has determined 
that additional development as set forth in the Introduction, 
above is necessary.  As such, prior to issuing a decision on 
the merits of the veteran's reopened claim for service 
connection for otitis externa, the Board will develop 
additional medical evidence.  When the development is 
completed, the Board will provide notice of the development, 
permit the veteran to respond, and then prepare a separate 
decision addressing the issue of service connection for 
otitis externa on the merits.



ORDER

New and material evidence having been submitted, the claim 
for service connection for otitis externa is reopened; to 
this extent only, the appeal is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

